Rosenberger, J., dissents in a memorandum as follows:
When Officers Berman and Febus followed their fellow officers into the apartment building at 1652 Popham Avenue, Officer Berman drew his gun before entering the lobby. Later at the *468hearing, he could not recall whether the officers he was following had drawn their weapons. As Officers Berman and Febus entered the lobby, they observed their fellow officers chasing several people up the right staircase. Officer Febus then shifted his attention to the people standing in the lobby, where he noticed two men (defendants Gutierrez and Rivera) standing at the bottom of the left staircase. Defendant Rivera was holding a brown bag from which, Officer Febus testified, "it appeared like he was taking stuff out.” Officer Febus yelled, "Police, halt”, while Officer Berman, his gun drawn, stood at his side.
The hearing court concluded that Officer Febus’ order to halt was not merely an inquiry, but constituted a seizure without probable cause. The court credited the officers’ testimony concerning the events leading up to the defendants’ arrest, but found no reasonable basis for their actions. Relying upon People v Howard (50 NY2d 583 [1980]) and People v Cantor (36 NY2d 106 [1975]), the hearing court concluded that the evidence subsequently seized was the unlawful product of an illegal seizure of defendants, and, accordingly, granted respondents’ motions to suppress. The majority disagrees with this conclusion, stating that Officer Febus’ order to halt did not constitute a seizure and was lawful because of the peril the officers believed existed when they saw their fellow officers running into the building chasing several men.
Initially, we note our agreement with the hearing court that the defendants were seized within the meaning of the State and Federal Constitutions (US Const 4th Amend; NY Const, art I, § 12). The "halt” command by Officer Febus, coupled with the sight of Officer Berman with his gun drawn, demonstrated that the defendants’ freedom of movement was significantly restrained. "Whenever an individual is physically or constructively detained by virtue of a significant interruption of his liberty of movement as a result of police action, that individual has been seized within the meaning of the Fourth Amendment”. (People v Cantor, supra, at 111; see also, People v Jennings, 45 NY2d 998 [1978]; Terry v Ohio, 392 US 1, 16 [1968].) The test for determining whether a police encounter amounts to a detention is an objective one of deciding whether a reasonable person would believe he was not free to walk away. Some of the factors which strongly suggest such is the case are, "the display of a weapon * * * and language or tone indicating a show of authority that may compel compliance with the officer’s request.” (United States v Sugrim, 732 F2d *46925, 28 [2d Cir 1984].) Clearly, the defendants were seized by Officers Berman and Febus.
The principle is firmly established that a police officer has no right to attempt to seize an individual in the absence of probable cause. To establish probable cause, there must be evidence available to the police officer sufficient to lead a person of his experience and sophistication reasonably to conclude that a crime had been or was being committed. (People v Foster, 83 AD2d 282, 285 [1st Dept 1981].) "An individual to whom a police officer addresses a question has a constitutional right not to respond. He may remain silent or walk or run away * * * [and] the police officer * * * may not pursue, absent probable cause” (People v Howard, supra, at 586). Howard also established that where only a common-law right of inquiry exists, a defendant’s flight is insufficient to establish probable cause.
When Officers Berman and Febus first saw the defendants, they were standing at the bottom of the left staircase looking into a brown paper bag. There had been no communication between any of the officers to link the defendants with the other individuals being pursued. The People concede that Officers Berman and Febus did not have any reason to suspect that the defendants had committed a crime. In a footnote, the People state that "certainly, the fact that respondent Rivera was carrying a plain brown bag was innocuous”, and "nor was the fact that respondents were standing by the left staircase while a chase proceeded up the right sufficient to form any degree of suspicion upon them.” Therefore, "[w]ith no inkling that criminal activity was afoot * * * there was no articulable reason for the police even to have questioned [defendants]” (People v Cornelius, 113 AD2d 666, 669 [1st Dept 1986]).
The majority states that Officers Berman and Febus "found themselves in the heat of a rapidly escalating and obviously potentially dangerous situation”, and, thus, that they were justified in stopping the defendants. However, the facts do not support this notion of "danger” either. Defendants were standing motionless at the bottom of the left staircase, looking into a paper bag. Neither Officer Febus nor Berman testified that defendants made any furtive movements, or had what appeared to be a gun; indeed, the defendants were not even looking at the police officers. Moreover, the police officers that Febus and Berman had followed into the lobby were by then on another floor of the building. Therefore, there was no basis for determining that these particular individuals were danger*470ous and posed a threat to either Officers Febus and Berman or the other officers in the building.
As determined by the hearing court, the facts of this case are properly governed by People v Howard (supra, at 590), in which the Court of Appeals stated that officers who "had no information that a crime had occurred * * * had not seen defendant do anything criminal, and were confronted only by facts susceptible of innocent interpretation”, could not seize or detain him.
We next consider whether the unlawful seizure tainted the discovery of the drug paraphernalia. Howard (supra, at 586) established that contraband discarded during an illegal pursuit may not be recovered as "abandoned”, but is susceptible to challenge as the product of unlawful police conduct. In People v Boodle (47 NY2d 398 [1979]), defendant was detained in a police car and questioned. While he was being driven around, defendant threw a gun out the car window. He was then taken to the station house, where he was searched. The search revealed envelopes containing heroin. Defendant sought to suppress the gun and the heroin. The Court of Appeals held that the defendant had been seized without probable cause, but defendant’s act of throwing the revolver was not in "direct and immediate response to the illegal detention”. (Supra, at 402.) Therefore, the revolver, disclosed as a result of defendant’s independent act, was not tainted by prior illegality. However, if the evidence was revealed as a direct consequence of the unlawful police action, the evidence is tainted and must be suppressed on defendant’s motion. (See, e.g., People v Wilkerson, 64 NY2d 749 [1984]; People v Butterly, 25 NY2d 159 [1969]; Rios v United States, 364 US 253 [1960].)
Turning to the case before us, we conclude that defendants were startled by the police officers’ abrupt and menacing order. Their conduct was a direct result of the illegal police action. Since the production of the evidence was a spontaneous, provoked reaction to that illegality, the evidence was tainted. (People v Wilkerson, supra, at 750; People v Boodle, supra, at 403.)
In sum, the discovery of the contraband was clearly a direct and immediate product of the illegal seizure of defendants and, therefore, should be suppressed. Accordingly, the order of the hearing court should be affirmed.